Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (US 20130053623) hereafter known as Evans in view of Scheckel et al (US 20160279310) hereafter known as Scheckel.


Independent claims:
Claim 1:
Evans discloses 
An apparatus [see abstract... “A pump for inducing flow within a vascular system"] comprising: 
a blood pump configured to be placed inside a body of subject [see Fig. 1 and para 58... “FIG. 1 illustrates one embodiment of an expandable blood pump 100 according to the present disclosure" and para 105... “one or more balloons or other expansion elements 654 may be provided outside of cannula 600, in order to secure pump 100 to a vascular feature such as a valve or aorta wall.”], the blood pump comprising: 
an impeller [see Fig. 1 element 104 and para 58... “The pump 104 may include an impeller 108”] that comprises proximal and distal attachment structures [see Fig. 7F elements 532 and 531 which are the proximal and distal structures respectively], and that defines an axial lumen that extends from the proximal attachment member to the distal attachment member [see Figs. 5C-5E element 508 which is at least an axial lumen between the proximal and distal structures as claimed]; 
The support members 604 and ribs 606, or both, may be formed from a wire frame or braid or a laser-cut shape memory tube" Ribs 606 make up a frame]; and 
an axial shaft that passes through the proximal and distal attachment structures of the impeller [see Fig. 7F element 630 and para 96… “drive shaft 630”]; and 
a delivery catheter [see Fig. 7F element 622 and para 94… “As sheath 622”], 
a distal end of the delivery catheter [see labelled figure below rejection this claim which shows distal end] and the frame and the impeller being configured to be moved with respect to one another to thereby: cause the frame to assume a radially-constrained configuration by the frame becoming axially elongated, and cause the impeller to assume a radially-constrained configuration by the impeller becoming axially elongated [see para 95… “As sheath 622 slides back in a distal direction, support members 606 and 607 and mesh 602 are covered by sheath 622, deforming back from the operational state into the deployment state for removal”… by sliding the distal end of the delivery catheter (element 622) with this sliding being a form of movement relative to the frame and impeller, the distal end of the catheter deforms (ie axially elongates) the frame and radially constrains the frame];
However, while Evans discloses attached structures positioned similarly to the recited bushings, Evans fails to disclose these structures as including or being a bushing as claimed.
Scheckel discloses placing bearings (which is a structure type that includes bushings) on the distal and proximal portions of the impeller and which are also different elements connected to the driveshaft (i.e. the axial shaft) for the purpose of properly Since bearings (not illustrated) for the driveshaft 48 are located in the distal and proximal end portions, the torque of the pump housing is transmitted where appropriate to the driveshaft when the pump housing 40 is transferred from the expanded into the compressed state.’’] in the analogous art of blood pumps [see abstract “ The present invention relates to a pump, in particular a blood pump’’]
It would have been obvious to one having ordinary skill to include bushings at the proximal and distal attachment structures for the impeller so that torque can appropriately be transferred between the drive shaft and the rest of the blood pump.

    PNG
    media_image1.png
    730
    883
    media_image1.png
    Greyscale



Claim 8:
Evans discloses:
A method [see para 2… “the present disclosure relates to expandable blood pumps and 
methods of their deployment and use for circulatory support.”] comprising: 
removing a blood pump from a body of subject [see para 43… “The collapsed, deployment configuration may permit quick insertion to, and removal from, several anatomical positions while the expanded, operable configuration may permit appropriate therapy.” And Fig. 1 and para 58… “FIG. 1 illustrates one embodiment of an expandable blood pump 100”], 
the blood pump including:
 an impeller [see Fig. 1 element 104 and para 58... “The pump 104 may include an impeller 108”] that comprises proximal and distal attachment structures [see Fig. 7F elements 532 and 531 which are the proximal and distal structures respectively] and that defines an axial lumen that extends from the proximal attachment structure to the distal attachment structure [see Figs. 5C-5E element 508 which is at least an axial lumen between the proximal and distal structures as claimed], 
a frame disposed around the impeller [see para 90... “The support members 604 and ribs 606, or both, may be formed from a wire frame or braid or a laser-cut shape memory tube" Ribs 606 make up a frame], and
an axial shaft that passes through the proximal and distal attachment structures of the impeller [see Fig. 7F element 630 and para 96… “drive shaft 630”], by: 
and para 94… “As sheath 622” element 622 is at least a delivery catheter and see labelled figure below rejection this claim which shows distal end] with respect to the frame and the impeller, to thereby cause the frame to assume a radially-constrained configuration by the frame becoming axially elongated, and cause the impeller to assume a radially-constrained configuration by the impeller becoming axially elongated and retracting the delivery catheter from the subject's body, while the delivery catheter maintains the frame and the impeller in the radially-constrained configurations [see para 95… “As sheath 622 slides back in a distal direction, support members 606 and 607 and mesh 602 are covered by sheath 622, deforming back from the operational state into the deployment state for removal”… by sliding the distal end of the delivery catheter (element 622) with this sliding being a form of movement relative to the frame and impeller, the distal end of the catheter deforms (ie axially elongates) the frame and radially constrains the frame]; 
However, while Evans discloses attached structures positioned similarly to the recited bushings, Evans fails to disclose these structures as including or being a bushing as claimed
 Scheckel discloses placing bearings (which is a structure type that includes bushings) on the distal and proximal portions of the impeller and which are also different elements connected to the driveshaft (i.e. the axial shaft) for the purpose of properly transferring torque between the drive shaft and the rest of the blood pump so that the entire blood pump properly functions [see para 55 “Since bearings (not illustrated) for the driveshaft 48 are located in the distal and proximal end portions, the torque of the pump housing is transmitted where appropriate to the driveshaft when the pump housing 40 is transferred from the expanded into the compressed state.’’] in the analogous art of blood pumps [see abstract “ The present invention relates to a pump, in particular a blood pump’’]
It would have been obvious to one having ordinary skill to include bushings at the proximal and distal attachment structures for the impeller so that torque can appropriately be transferred between the drive shaft and the rest of the blood pump.

    PNG
    media_image1.png
    730
    883
    media_image1.png
    Greyscale



Dependent claims:




Regarding claim 2:
wherein the proximal bushing of the impeller is coupled to the axial shaft, such that the proximal bushing is held in an axially-fixed position with respect to the axial shaft [ Para 97 of Evans… “support members 607 and 606 are biased into their operational form and distal (free) end 531 of impeller 500 slides or displaces axially toward the proximal (fixed) end 532. Stop 632 may be provided on drive shaft 630 in distal region 612 to prevent over-travel of free impeller end 531, for example between free end 531 and distal end 618 of cannula 606.”]
and the distal bushing of the impeller not being coupled to the axial shaft, such that the distal bushing is not held in an axially-fixed position with respect to the axial shaft, and wherein, the impeller is configured to become axially elongated by the distal bushing sliding distally along the axial shaft [Para 97 of Evans… “support members 607 and 606 are biased into their operational form and distal (free) end 531 of impeller 500 slides or displaces axially toward the proximal (fixed) end 532. Stop 632 may be provided on drive shaft 630 in distal region 612 to prevent over-travel of free impeller end 531, for example between free end 531 and distal end 618 of cannula 606.”]





Regarding Claim 3
Evans in view of Scheckel discloses the invention substantially as claimed including all the limitations of claim 1 which includes a blood pump. Evans in view of Scheckel further discloses placing the blood pump in anatomical locations of the heart, arteries and veins [see para 121 of Evans … “The pump and impeller mechanisms, and the corresponding cannula and flow passage and channel structures, may also be fixed in anatomical position by a catheter support, by the cannula resting against a vessel wall or valve 1103, by a guidance feature resting against the internal or external anatomical structure of a heart, vein, artery, or blood vessel”].
However, Evans in view of Scheckel doesn’t explicitly disclose placing the blood pump in left ventricle to an aorta as recited by claim 3.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans in view of Scheckel by placing the blood pump at the left-ventricle of the heart to the aorta as this is a subcombination of positions for placement of the blood pump recited by Evans in view of Scheckel.



Regarding claim 6:
the delivery catheter is configured to maintain the impeller and the frame in their radially-constrained configurations during introduction of the impeller and the frame into the subject’s body, upon the frame being released from the delivery catheter, the frame As sheath 622 is slid off of the collapsed cannula 600, support members 606 and 607 may be biased to expand into their operational form, with longitudinal ribs 606 extending radially and axially from first end 620 into proximal region 614, substantially axially from proximal region 614 through mid region 613 and into distal region 612, and axially and radially from distal region 612 to second end 618.  Cross brace structure 607 expands substantially circumferentially and radially to support mid region 613 of cannula 600, as described above.”. As discussed in this section when element 622 (ie catheter) surrounds the impeller and frame, the impeller and frame is in a collapsed form (ie radially-constrained), but upon element 622 being moved to no longer surround the impeller and frame, these elements self-expand as claimed]

Regarding claim 7, para 95 of Evans [see “As sheath 622 slides back in a distal direction, support members 606 and 607 and mesh 602 are covered by sheath 622, deforming back from the operational state into the deployment state for removal.”] discloses how when element 622 (catheter) slides back over the frame and impeller ( with this sliding being understood to be form of movement of the catheter with respect to the frame and impeller) then the frame and impeller become radially constrained as claimed.


wherein the proximal bushing of the impeller is coupled to the axial shaft, such that the proximal bushing is held in an axially-fixed position with respect to the axial shaft [Para 97 of Evans… “support members 607 and 606 are biased into their operational form and distal (free) end 531 of impeller 500 slides or displaces axially toward the proximal (fixed) end 532. Stop 632 may be provided on drive shaft 630 in distal region 612 to prevent over-travel of free impeller end 531, for example between free end 531 and distal end 618 of cannula 606.”]
and the distal bushing of the impeller not being coupled to the axial shaft, such that the distal bushing is not held in an axially-fixed position with respect to the axial shaft [Para 97 of Evans… “support members 607 and 606 are biased into their operational form and distal (free) end 531 of impeller 500 slides or displaces axially toward the proximal (fixed) end 532. Stop 632 may be provided on drive shaft 630 in distal region 612 to prevent over-travel of free impeller end 531, for example between free end 531 and distal end 618 of cannula 606.”],
and wherein moving the distal end of the delivery catheter with respect to the frame and the impeller, to thereby cause the impeller to assume the radially-constrained configuration by the impeller becoming axially elongated, comprises causing the impeller to become axially elongated by the distal bushing sliding distally along the axial shaft [see para 95… “As sheath 622 slides back in a distal direction, support members 606 and 607 and mesh 602 are covered by sheath 622, deforming back from the operational state into the deployment state for removal”… by sliding the distal end of the delivery catheter (element 622) with this sliding being a form of movement relative to the 

Regarding claim 10:
Evans in view of Scheckel discloses the invention substantially as claimed including all the limitations of claim 8 which includes a blood pump. Evans in view of Scheckel further discloses placing the blood pump in anatomical locations of the heart, arteries and veins for operation [see para 121 in view of Evans… “The pump and impeller mechanisms, and the corresponding cannula and flow passage and channel structures, may also be fixed in anatomical position by a catheter support, by the cannula resting against a vessel wall or valve 1103, by a guidance feature resting against the internal or external anatomical structure of a heart, vein, artery, or blood vessel”] and removing the blood pump from the location where it is placed during operation [see para 148 of Evans… “In general, the collapsed, deployment configuration may permit quick insertion to, and removal from, several anatomical positions while the expanded, operable configuration may permit appropriate therapy.”]
However, Evans in view of Scheckel doesn’t explicitly disclose placing the blood pump in left ventricle to an aorta as recited by claim 8.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans in view of Scheckel by placing the blood pump at the left-ventricle of the heart to the aorta as this is a subcombination of positions for placement of the blood pump recited by Evans in view of Scheckel.

Allowable Subject Matter
Claims 4-5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 is the broadest claim. Claim 4 is dependent on independent claim 1. Claim 4 recites an apparatus comprising a blood pump configured to be placed inside a body of subject with the blood pump including: an impeller that comprises proximal and distal bushings, and that defines an axial lumen that extends from the proximal bushing to the distal bushing, a frame disposed around the impeller, an axial shaft that passes through the proximal and distal bushings of the impeller and a delivery catheter. Furthermore, claim 4 recites a distal end of the delivery catheter and the frame and the impeller being configured to be moved with respect to one another, to thereby: cause the frame to assume a radially-constrained configuration by the frame becoming axially elongated, and cause the impeller to assume a radially-constrained configuration by the impeller becoming axially elongated. All of these previous limitations are claimed in claim 1 which is claim 4 depends on. Finally claim 4 specifically recites a spring that is disposed inside of the helical elongate element, and along an axis around which the helical elongate element winds, the spring defining the axial lumen that extends from the proximal bushing to the distal bushing and a film of material supported between the helical elongate element and the spring. 

However, Evans in view of Scheckel fails to disclose a spring that is disposed inside of the helical elongate element, and along an axis around which the helical elongate element winds, the spring defining the axial lumen that extends from the proximal bushing to the distal bushing and a film of material supported between the helical elongate element and the spring. Furthermore, nothing in the prior art when viewed with Evans in view of Scheckel obviates these deficiencies. Therefore the combination of claimed limitations is neither anticipated nor obviated in view of the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Tuval et al (US patent 10881770) hereafter known as Tuval II. Tuval II’s claims are close to the application’s claims. However, the claims as currently amended do not raise a double patenting rejection and have been determined to be distinct inventions as currently claimed. While there are additional differences, the major difference between the two inventions, is that independent claims 1 and 8 of this application recite an impeller with “an axial lumen” between the proximal and distal bushings of the impeller 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792  
 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792